698 S.E.2d 660 (2010)
STATE of North Carolina
v.
Charles Daniel FRALEY.
No. 121P10.
Supreme Court of North Carolina.
June 16, 2010.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Mark D. Montgomery, for Charles Daniel Fraley.
Prior report: ___ N.C.App. ___, 688 S.E.2d 778.

ORDER
Upon consideration of the petition filed on the 22nd of March 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order *661 was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."